DETAILED ACTION
Claims 2-5, 7-9, 12, 13, and 15-35 are presented for examination. Claims 2, 7, 9, 12, 13, 15-19, 29, and 30 stand currently amended. Claims 34 and 35 are new.
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
Response to Arguments
Applicant's remarks filed 11 February 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 11 argues:
Moreover, there was a general understanding that the cited art (Sachdeva, Tuncay, Fisker) do not disclose the claimed dental restoration CAD model and that Baba, while relied upon for an alleged dental restoration CAD model.
Examiner agrees this summary of the discussion is accurate. However, the claims no longer recite “CAD model” and now recite the broader “3D digital model.” This change in claim scope is material in light of the teachings of Sachdeva. See Examiner’s comment below and detailed rejection for details on this difference.
Applicant’s remarks regarding Behrend are moot as Behrend is not relied upon herein.
Applicant remarks page 14 last paragraph further argues:
And, independent claim 19, as amended, recite transferring the dental restoration 3D digital model to the 3D digital model of at least a part of prepared teeth. There is no suggestion or motivation to rely on the teachings in Behrend to transfer the dental restoration 3D digital model to the 3D digital model of at least a part of prepared teeth, as recited in amended claim 19.
This argument is unpersuasive.
Sachdeva column 14 lines 58-61 discloses “aligning transformation process 58 basically scales and provides the necessary X, Y and Z translations and rotations to place the data sets into a common coordinate system such that common anatomical structures overlap each other.” Scaling, x-,y-,z-translations and rotations are rigid transformations for aligning the datasets.
Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Sachdeva column 26 lines 10-12 disclose “integration of the patient data acquisition, treatment planning and appliance design functions.” Sachdeva figure 19 item 304 shows “crowns” as one of the respective custom dental appliances. Thus, a person of ordinary skill in the art would understand that the integration taught by Sachdeva column 26 lines 10-12 is an integration of patient data, treatment planning, and dental crown design functions, among other appliance design functions. Integrating these data sets together is transferring respective datasets together. Integrating custom dental appliances with patient data acquisition is transferring the restoration dataset of the custom dental appliance to patient data acquisition.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:
Claims 2 and 12 third clause recites “a rigid transformation … to bring … digital model in same coordinate system.” This appears to be typographic error for “a rigid transformation … to bring … digital model [[in]] into a same coordinate system.” Compare with Specification page 27 last paragraph.
Claim 19 last line recites “at least a part of prepared teeth.” This appears to be typographic error for “at least a part of the prepared teeth.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 26, 32, and 33 were appropriately corrected. Accordingly, examiner's rejection of claims 26, 32, and 33 under § 112 is withdrawn. However, the following new rejection is made as follows:
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 depends from claim 14 but claim 14 was canceled. Examiner recommends amending claim 15 to depend from claim 12.
Dependent claims 16 and 17 are rejected for depending from a rejected claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “biometric information for optimizing the aesthetic impression of the dental restoration.” The recitation following “for …” is a recitation of the intended function for the biometric information. Functional claim language is permitted; however, the intended function here is recited as aesthetic impression. What information is used for optimizing an aesthetic is highly subjective and it is unclear whether or not any particular biometric information can, or cannot, be used to optimize the aesthetic impression. Examiner recommends amending claim 15 to recite “biometric information
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 4, 5, 7-9, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US patent 7,234,937 B2 Sachdeva et al. [herein “Sachdeva”].
Claim 2 recites “2. A computer program product comprising a non-transitory computer readable medium storing computer readable program code.” Sachdeva column 7 lines 39-40 disclose “The overall system 100 includes a general-purpose computer system 10 having a processor (CPU 12).” Sachdeva column 8 lines 17-20 disclose “The system 100 further includes a set of computer instructions stored on a machine-readable storage medium. The instructions may be stored in the memory 22 accessible to the general-purpose computer system 10.”
Claim 2 further recites “being executable by a hardware data processor to cause the hardware data processor to: - obtain a facial 3D digital model of the patient with at least a part of the teeth being visible.” Sachdeva column 14 lines 26-28 disclose “a 3D scanning of the face using a laser or 3D optical scanner is performed, as indicated at 44.” Taking a 3D scan of the face is obtaining a facial 3D digital model. Sachdeva column 8 lines 40-41 disclose “Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head.” See also Sachdeva column 14 lines 50-54.
Claim 2 further recites “- obtain a proposed dental restoration 3D digital model.” Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Sachdeva 
Claim 2 further recites “- align the proposed dental restoration 3D digital model with the visible teeth in the facial 3D digital model by a rigid transformation of at least one of the 3D digital models to bring the dental restoration 3D digital model and the visible teeth in the facial 3D digital model in same coordinate system.” Sachdeva column 14 lines 58-61 discloses “aligning transformation process 58 basically scales and provides the necessary X, Y and Z translations and rotations to place the data sets into a common coordinate system such that common anatomical structures overlap each other.” Scaling, x-,y-,z-translations and rotations are rigid transformations for aligning the datasets.
Sachdeva column 26 lines 13-22 discloses:
The workstation is provided with a plurality of image data sets 400, which can include 2D data (e.g., photographs) 402, 3D image data 404 from various 3D image sources, static models 406 of all or part of the patient's craniofacial anatomy, dynamic models 408 of all or part of the patient's craniofacial anatomy, color models 410, and possibly other types of image data. The workstation 14 includes software 314 (such as described above in conjunction with FIG. 19) that takes any possible combination of this image data to produce a virtual patient model 34.
This is a general teaching to combine any or all of the image datasets to produce a respective patient model.
Sachdeva column 3 line 35 teaches “teeth” being included as part of the 3D face and 3D jaw dataset modeling. Sachdeva column 26 lines 10-12 disclose “integration of the patient data acquisition, treatment planning and appliance design functions.” Sachdeva figure 19 item 304 shows “crowns” as one of the species of considered custom dental appliances.

Sachdeva column 14 lines 26-28 disclose “a 3D scanning of the face using a laser or 3D optical scanner is performed, as indicated at 44.” Taking a 3D scan of the face is obtaining a facial 3D digital model. Sachdeva column 8 lines 40-41 disclose “Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head.” See also Sachdeva column 14 lines 50-54. Applying the aligning transformation of Sachdeva column 14 on the image datasets including the 3D scanning of the face is aligning the facial 3D digital model by rigid transformation to bring the datasets into the same coordinate system.
Claim 2 further recites “and - visualize a proposed dental restoration along with the patient's face by displaying the proposed dental restoration 3D digital model aligned with the visible teeth in the facial 3D digital model.” Sachdeva column 9 lines 7-10 disclose “computer-aided design (CAD)-type software tools are used to display the model to the user and provide the user with tools for viewing and studying the model.” See further Sachdeva column 13 lines 33-38.
Claim 4 further recites “4. The computer program product according to claim 2, the computer readable program code being executable by the hardware data processor to cause the hardware data processor to obtain a 3D digital model of at least a part of the patient's pre-prepared teeth.” Sachdeva column 23 lines 12-14 disclose “This diagnosis data includes teeth position, 3D face and smile appearance, and various facial attributes.” Teeth, face, and smile data at a diagnosis stage is a patient’s pre-prepared teeth because the preparation of teeth to receive a crown or restoration is a part of the treatment. Diagnosis occurs before treatment.
Claim 5 further recites “5. The computer program product according to claim 4, the computer readable program code being executable by the hardware data processor to cause the hardware data processor to align the 3D digital model of the pre-prepared teeth with the visible teeth in the facial 3D digital model.” Sachdeva column 23 lines 12-14 disclose “This diagnosis data includes teeth position, 3D face and smile appearance, and various facial attributes.” Teeth, face, and 
The combination of the teeth position, 3D face, and smile appearance is a combination of the pre-prepared diagnosis teeth with the visible teeth in the 3D face and smile. See Sachdeva column 14 lines 58-61; Sachdeva column 26 lines 13-22; and Sachdeva column 14 lines 26-28 discussed above regarding alignment of datasets including the facial 3D model.
Claim 7 further recites “7. The computer program product according to claim 4, the computer readable program code being executable by the hardware data processor to cause the hardware data processor to design the at least one dental restoration 3D digital model based on the 3D digital model of the pre-prepared teeth and/or on the 3D facial model.” Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Sachdeva figure 19 item 304 shows “crowns” as one of the considered custom dental appliances. Crowns and dental prosthetic devices are restorations. Preparing data for fabrication of crowns and dental prosthetic devices is designing respective dental restoration models.
Sachdeva column 26 lines 36-42 disclose “once appliance designs have been created by the various species of treatment planning software, the preferred embodiment of the workstation allows export of appliance design, tooth position data or other required outputs to any appliance manufacturer.” Creating appliance designs for a crown appliance is designing at least one dental restoration based on the 3D model of the virtual patient model (34) including respective tooth and facial model datasets.
Claim 8 further recites “8. The computer program product according to claim 2, the computer readable program code being executable by the hardware data processor to cause the hardware data processor to predict a change in facial soft-tissue around the patient's mouth resulting from restorative work on the patient's teeth.” Sachdeva column 5 lines 9-18 disclose “the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”
9. The computer program product according to claim 2, the computer readable program code being executable by the hardware data processor to cause the hardware data processor to visualize the dental restoration 3D digital model aligned in the facial model 3D digital model on a computer screen.” Sachdeva column 13 lines 33-38 teaches aligning images of the face and teeth. Sachdeva column 13 lines 58-60 disclose “Once the superposition is achieved, the resulting model is displayed on the workstation user interface.” Sachdeva column 7 lines 40-41 disclose “a user interface 14, including screen display 16.” A screen display of a computer is a computer screen.
Sachdeva figure 19 item 304 shows “crowns” as one of the respective custom dental appliances. Sachdeva column 26 lines 10-12 disclose “integration of the patient data acquisition, treatment planning and appliance design functions.” Integration of the appliance design and patient data acquisition is integrating the dental restoration (crown appliance) with the facial model of the patient data acquisition.
Claim 12 recites “12. A computer-implemented method for visualizing proposed restorations along with the patient's face.” Sachdeva column 13 lines 33-38 teaches aligning images of the face and teeth. Sachdeva column 13 lines 58-60 disclose “Once the superposition is achieved, the resulting model is displayed on the workstation user interface.” Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Sachdeva figure 19 item 304 shows “crowns” as one of the respective custom dental appliances. Crowns and dental prosthetic devices are restorations.
Claim 12 further recites “the method comprising:- obtaining a facial 3D digital model of the patient with at least a part of the teeth being visible.” Sachdeva column 14 lines 26-28 disclose “a 3D scanning of the face using a laser or 3D optical scanner is performed, as indicated at 44.” Taking a 3D scan of the face is obtaining a facial 3D digital model. Sachdeva column 8 lines 40-41 disclose “Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head.” See also Sachdeva column 14 lines 50-54.
Claim 12 further recites “- obtaining a proposed dental restoration 3D digital model.” Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Sachdeva 
Claim 12 further recites “- aligning the proposed dental restoration 3D digital model with the visible teeth in the facial 3D digital model by a rigid transformation of at least one of the 3D digital models to bring the dental restoration 3D digital model and the visible teeth in the facial 3D digital model in same coordinate system.” Sachdeva column 14 lines 58-61 discloses “aligning transformation process 58 basically scales and provides the necessary X, Y and Z translations and rotations to place the data sets into a common coordinate system such that common anatomical structures overlap each other.” Scaling, x-,y-,z-translations and rotations are rigid transformations for aligning the datasets.
Sachdeva column 26 lines 13-22 discloses:
The workstation is provided with a plurality of image data sets 400, which can include 2D data (e.g., photographs) 402, 3D image data 404 from various 3D image sources, static models 406 of all or part of the patient's craniofacial anatomy, dynamic models 408 of all or part of the patient's craniofacial anatomy, color models 410, and possibly other types of image data. The workstation 14 includes software 314 (such as described above in conjunction with FIG. 19) that takes any possible combination of this image data to produce a virtual patient model 34.
This is a general teaching to combine any or all of the image datasets to produce a respective patient model.
Sachdeva column 3 line 35 teaches “teeth” being included as part of the 3D face and 3D jaw dataset modeling. Sachdeva column 26 lines 10-12 disclose “integration of the patient data acquisition, treatment planning and appliance design functions.” Sachdeva figure 19 item 304 shows “crowns” as one of the species of considered custom dental appliances.

Sachdeva column 14 lines 26-28 disclose “a 3D scanning of the face using a laser or 3D optical scanner is performed, as indicated at 44.” Taking a 3D scan of the face is obtaining a facial 3D digital model. Sachdeva column 8 lines 40-41 disclose “Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head.” See also Sachdeva column 14 lines 50-54. Applying the aligning transformation of Sachdeva column 14 on the image datasets including the 3D scanning of the face is aligning the facial 3D digital model by rigid transformation to bring the datasets into the same coordinate system.
Claim 12 further recites “and - visualizing proposed restoration along with the patient's face by displaying the dental restoration 3D digital model aligned with the visible teeth in the facial 3D digital model.” Sachdeva column 9 lines 7-10 disclose “computer-aided design (CAD)-type software tools are used to display the model to the user and provide the user with tools for viewing and studying the model.” See further Sachdeva column 13 lines 33-38.
Claim 15 further recites “15. The computer-implemented method according to claim 14, wherein the dental restoration 3D digital model at least partly is designed based on biometric information for optimizing the aesthetic impression of the dental restoration.” Sachdeva column 5 lines 9-18 disclose “the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.” Simulating the effect on the smile is considering the aesthetic impression of the smile biometric information.
Claim 16 further recites “16. The computer-implemented method according to claim 15, wherein the biometric information is derived from the facial 3D digital model.” Sachdeva column 5 lines 9-18 disclose “the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.” The smile is biometric information of the virtual patient model.
17. The computer-implemented method according to claim 15, wherein biometric information relates the facial midline, the arch midline, the incisal plane, the interpupillary line, the degree of maxillary anterior tooth display (Morley ratio), the upper lip drape, and/or the gingival display.” From the above list of alternatives the Examiner is selecting “upper lip drape.”
Sachdeva column 5 lines 9-18 disclose “the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.” The smile is biometric information of the virtual patient model.
A smile is “relates” to each of the facial midline, the arch midline, the incisal plane, the interpupillary line, the degree of maxillary anterior tooth display (Morley ratio), the upper lip drape, and/or the gingival display. In particular, an upper lip drape is related to a smile effect.
Dependent claim 18 is substantially similar to claims 4 and 5 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 13, and 23 are rejected under pre-AIA  35 U.S.C. 103(a). Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva as applied to claims 2 and 12 above, and further in view of US patent 6,633,789 B1 Nikolskiy, et al. [herein “Nikolskiy”]. Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva and Fisker as applied to claim 19 below, and further in view of Nikolskiy.
Claim 3 further recites “3. The computer program product according to claim 2, the computer readable program code being executable by the hardware data processor to cause the hardware data processor to cut and/or remove teeth from the obtained facial 3D digital model.” 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva and Nikolskiy. One having ordinary skill in the art would have found it motivated to use isolating individual teeth or other components into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of generating a final teeth arrangement satisfactory to a user. See Nikolskiy column 5 lines 11-20.
Dependent claim 13 is substantially similar to claim 3 above and is rejected for the same reasons.
Dependent claim 23 is substantially similar to claim 3 above and is rejected for the same reasons.
Claims 19, 21, 22, 24, 26, and 27
Claims 19, 21, 22, 24, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva in view of WO 2007/062658 A2 Fisker, et al. [herein “Fisker”].
Claim 19 recites “19. A computer program product comprising a non-transitory computer readable medium storing computer readable program code being executable by a hardware data processor.” Sachdeva column 7 lines 39-40 disclose “The overall system 100 includes a general-purpose computer system 10 having a processor (CPU 12).” Sachdeva column 8 lines 17-20 disclose “The system 100 further includes a set of computer instructions stored on a machine-readable storage medium. The instructions may be stored in the memory 22 accessible to the general-purpose computer system 10.”
Claim 19 further recites “to cause the hardware data processor to perform a method for planning, visualizing, and/ or optimizing a dental restorative work on at least a part of the teeth of a patient.” The claim recitation “for planning, visualizing, and/or optimizing a dental restorative work …” is an intended use recitation in the preamble. See MPEP §2111.02.
From the above list of alternatives the Examiner is selecting “planning.”
Sachdeva title “treatment planning.” See further Sachdeva abstract.
Sachdeva column 9 lines 7-10 disclose “computer-aided design (CAD)-type software tools are used to display the model to the user and provide the user with tools for viewing and studying the model.” See further Sachdeva column 13 lines 33-38.
Claim 19 further recites “said method comprising: obtaining a facial 3D digital model of at least a part of a face of the patient with at least a part of the patient's teeth being visible.” Sachdeva column 14 lines 26-28 disclose “a 3D scanning of the face using a laser or 3D optical scanner is performed, as indicated at 44.” Taking a 2D scan of the face is obtaining a facial 3D digital model. Sachdeva column 8 lines 40-41 disclose “Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head.” See also Sachdeva column 14 lines 50-54.
Claim 19 further recites “obtaining at least one 3D digital model of at least a part of the prepared teeth, where the prepared teeth are prepared by dental restorative work.” Sachdeva column 14 lines 26-28 disclose “a 3D scanning of the face using a laser or 3D optical scanner is performed, as indicated at 44.” Taking a 2D scan of the face is obtaining a facial 3D digital model. Sachdeva column 8 lines 40-41 disclose “Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head.” See also Sachdeva column 14 lines 50-54.
Sachdeva does not explicitly disclose “prepared teeth” in the context of the instant Specification; however, in analogous art of digitally modeling and dental treatment planning, Fisker page 16 line 34 to page 17 line 8 teaches “3D scan 100 of single side impression prepared for the restoration” and “prepared teeth 101.” 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva and Fisker. One having ordinary skill in the art would have found it motivated to use a 3D scan of prepared teeth into the system of digitally modeling craniofacial features See Fisker page 12 lines 23-24.
Claim 19 further recites “aligning the 3D model of the at least a part of prepared teeth with the visible teeth in the 3D facial model.” Sachdeva column 13 lines 33-38 teaching superposition and registration of data sets. Superimposing and registering the data sets is aligning the scanned images and modeling data.
Sachdeva does not explicitly disclose aligning the 3D model of prepared teeth; however, in analogous art of digitally modeling and dental treatment planning, Fisker page 17 lines 10-11 teach “The next step after scanning is to perform a region-based alignment of the single impression scans 100 with the corresponding double sided scan 200.” Aligning the 3D single impression scans is aligning the 3D model of prepared teeth.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva and Fisker. One having ordinary skill in the art would have found it motivated to use a 3D scan of prepared teeth into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of to create an “accurate three-dimensional model” that “may be used directly for producing the dental restoration.” See Fisker page 12 lines 23-24.
Sachdeva column 8 lines 53-60 further teach:
For example the virtual patient model could be created by a superposition of the following data sets: intra-oral scan of the patient's teeth, gums, and associated tissues, X-Ray, CT scan, intra-oral color photographs of the teeth to add true color (texture) to the 3D teeth models, and color photographs of the face, that are combined in the computer to form a 3D morphable face model.
Superimposing and registering the scan of patient’s teeth and color photographs of the face is aligning the respective 3D model of teeth with the teeth in the facial model. See further Sachdeva column 16 lines 59-60.
Claim 19 further recites “and designing at least one dental restoration 3D digital model based on the 3D model of at least a part of the prepared teeth and at least partly based on the 3D facial model.” Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Fabricating the restorative device is designing a dental restoration based on the 3D facial model. appliance design functions.” Sachdeva figure 19 item 304 shows “crowns” as one of the respective custom dental appliances. Crowns and dental prosthetic devices are restorations.
Sachdeva does not explicitly disclose “prepared teeth” in the context of the instant Specification; however, in analogous art of digitally modeling and dental treatment planning, Fisker page 16 line 34 to page 17 line 8 teaches “3D scan 100 of single side impression prepared for the restoration” and “prepared teeth 101.”
Fisker page 15 teaches “the restoration to be made based on the accurate three-dimensional model.” Making the restoration based on the 3D model is designing at least one dental restoration based on the 3D model of the prepared teeth.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva and Fisker. One having ordinary skill in the art would have found it motivated to use a 3D scan of prepared teeth into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of to create an “accurate three-dimensional model” that “may be used directly for producing the dental restoration.” See Fisker page 12 lines 23-24.
Claim 19 further recites “wherein the method further comprises transferring the dental restoration 3D digital model to the 3D digital model of at least a part of prepared teeth.” Sachdeva column 14 lines 58-61 discloses “aligning transformation process 58 basically scales and provides the necessary X, Y and Z translations and rotations to place the data sets into a common coordinate system such that common anatomical structures overlap each other.” Scaling, x-,y-,z-translations and rotations are rigid transformations for aligning the datasets.
Sachdeva column 21 lines50-53 disclose “Furthermore, surgical devices such as surgical archwires, splints, prosthetic devices, and restorative devices can be fabricated with these data sets.” Sachdeva column 26 lines 10-12 disclose “integration of the patient data acquisition, treatment planning and appliance design functions.” Sachdeva figure 19 item 304 shows “crowns” as one of the respective custom dental appliances. Thus, a person of ordinary skill in the art would understand that the integration taught by Sachdeva column 26 lines 10-12 is an integration of patient data, treatment planning, and dental crown design functions, among other appliance design functions. Integrating these data sets 
But Sachdeva does not explicitly disclose “prepared teeth” in the context of the instant Specification; however, in analogous art of digitally modeling and dental treatment planning, Fisker page 16 line 34 to page 17 line 8 teaches “3D scan 100 of single side impression prepared for the restoration” and “prepared teeth 101.” 
Fisker page 6 lines 28-31 teach “determining the orientation and localization of the dental implant based on said predetermined information and said scan data. This aspect of the invention enables CAD design, such as of a prosthetic tooth connected to said implant as this requires the exact location orientation of the implant.” A prosthetic tooth is a dental appliance and dental restoration. The location and orientation of the implant is a part of the prepared teeth.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva and Fisker. One having ordinary skill in the art would have found it motivated to use a 3D scan of prepared teeth into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of to create an “accurate three-dimensional model” that “may be used directly for producing the dental restoration.” See Fisker page 12 lines 23-24.
Using this prepared teeth data taught by Fisker as a part of the patient data acquisition taught by Sachdeva results in integrating the dental appliance restoration data with the prepared teeth patient data acquisition.
Claim 21 further recites “21. The computer program product according to claim 19, wherein the method further comprises providing the 3D facial digital model by means of aligning and/or combining multiple sub-scans of the face.” Sachdeva column 8 lines 53-60 further teach:
For example the virtual patient model could be created by a superposition of the following data sets: intra-oral scan of the patient's teeth, gums, and associated tissues, X-Ray, CT scan, intra-oral color photographs of the teeth to add true color (texture) to the 3D teeth models, and color photographs of the face, that are combined in the computer to form a 3D morphable face model.
Superimposing and registering the scan of patient’s teeth and color photographs of the face is aligning the respective 3D model of teeth with the teeth in the facial model. See further Sachdeva column 16 lines 
Claim 22 further recites “22. The computer program product according to claim 21, wherein the method further comprises color adjusting and/or color interpolating at least a part of sub-textures of at least a part of the sub-scans to provide the texture of the 3D facial model.” Sachdeva column 15 lines 17-20 disclose “a 3D textured model of the teeth is created using a cylindrical projection technique. Basically, in this technique, the color data from the color photographs is projected onto the tooth data.” Projecting the color data from the color photographs is adjusting or interpolating a part of the sub-textures of the scans to provide a texture for the 3D model.
Claim 24 further recites “24. The computer program product according to claim 19, wherein the method further comprises predicting and/or visualizing a change in facial soft-tissue resulting from restorative work on the patient's teeth.” From the above list of alternatives the Examiner is selecting “predicting.”
Sachdeva column 5 lines 9-18 disclose “the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.” Simulating the changes to the smile and effect on soft tissue and lips is predicting a change in facial soft-tissue resulting from the restorative work.
Claim 26 further recites “26. The computer program product according to claim 19, wherein the dental restoration 3D digital model is at least partly based on biometric information.” Sachdeva column 24 lines 44-49 disclose:
showing the position of the teeth, gums, lips and other structures. These tools simulate changes in the anatomical position or shape of craniofacial anatomical structures (teeth, lips, skin, etc.) and show the effect of such changes on the visual appearance of the patient.
Showing the position and effect of changes of the teeth, lips, and gums on the visual appearance of the patient is biometric information.
Claim 27 further recites “27. The computer program product according to claim 26, wherein the biometric information comprises degree of maxillary anterior tooth display (Morley ratio), the upper lip drape, and/or the gingival display.” From the above list of alternatives the Examiner is selecting “the gingival display.”
Sachdeva column 24 lines 44-49 disclose:
showing the position of the teeth, gums, lips and other structures. These tools simulate changes in the anatomical position or shape of craniofacial anatomical structures (teeth, lips, skin, etc.) and show the effect of such changes on the visual appearance of the patient.
Showing the position and effect of changes of the teeth, lips, and gums on the visual appearance of the patient is biometric information for optimizing the aesthetic impression of the dental restoration. The appearance of the lips and gums corresponds to a gingival display and lip drape.
Dependent Claims 20 and 25
Claims 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva and Fisker as applied to claim 19 above, and further in view of US patent 6,879,712 B2 Tuncay, et al. [herein “Tuncay”] (cited in IDS dated 22 April 2020).
Claim 20 further recites “20. The computer program product according to claim 19, wherein the method further comprises at least partly aligning the at least one dental restoration 3D digital model with the visible teeth in the facial 3D model.” Sachdeva column 13 lines 33-38 teaching superposition and registration of data sets. Superimposing and registering the data sets is aligning the scanned images and modeling data. Sachdeva column 8 lines 53-60 further teach:
For example the virtual patient model could be created by a superposition of the following data sets: intra-oral scan of the patient's teeth, gums, and associated tissues, X-Ray, CT scan, intra-oral color photographs of the teeth to add true color (texture) to the 3D teeth models, and color photographs of the face, that are combined in the computer to form a 3D morphable face model.
Superimposing and registering the scan of patient’s teeth and color photographs of the face is aligning the respective 3D model of teeth with the teeth in the facial model. See further Sachdeva column 16 lines 59-60.
Sachdeva does not explicitly disclose aligning with visible teeth; however, in analogous art of digitally modeling craniofacial features and treatment planning, Tuncay column 5 lines 23-25 teach “the dental features can be oriented with the facial features by simply aligning common points on the orientation plate.” Aligning the dental features with the facial features is aligning the dental restoration single model is aligning all models.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva, Fisker, and Tuncay. One having ordinary skill in the art would have found it motivated to use orienting and aligning dental features into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of “diagnose the effectiveness of different types of treatment.” See Tuncay column 6 lines 9-10.
Claim 25 further recites “25. The computer program product according to claim 19, wherein the method further comprises visualizing the dental restoration 3D digital model aligned in the facial 3D digital model on a computer screen.” Sachdeva column 13 lines 33-38 teaches aligning images of the face and teeth. Sachdeva column 13 lines 58-60 disclose “Once the superposition is achieved, the resulting model is displayed on the workstation user interface.” Sachdeva column 7 lines 40-41 disclose “a user interface 14, including screen display 16.” A screen display of a computer is a computer screen.
Sachdeva column 13 lines 33-38 teaching superposition and registration of data sets. Superimposing and registering the data sets is aligning the scanned images and modeling data. Sachdeva column 8 lines 53-60 further teach:
For example the virtual patient model could be created by a superposition of the following data sets: intra-oral scan of the patient's teeth, gums, and associated tissues, X-Ray, CT scan, intra-oral color photographs of the teeth to add true color (texture) to the 3D teeth models, and color photographs of the face, that are combined in the computer to form a 3D morphable face model.
Superimposing and registering the scan of patient’s teeth and color photographs of the face is aligning the respective 3D model of teeth with the teeth in the facial model. See further Sachdeva column 16 lines 59-60.
Sachdeva does not explicitly disclose aligning with visible teeth; however, in analogous art of digitally modeling craniofacial features and treatment planning, Tuncay column 5 lines 23-25 teach “the dental features can be oriented with the facial features by simply aligning common points on the orientation plate.” Aligning the dental features with the facial features is aligning the dental restoration single model is aligning all models.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva, Fisker, and Tuncay. One having ordinary skill in the art would have found it motivated to use orienting and aligning dental features into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of “diagnose the effectiveness of different types of treatment.” See Tuncay column 6 lines 9-10.
Dependent Claim 28
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva and Fisker as applied to claim 19 above, and further in view of US patent 6,049,743 Baba [herein “Baba”].
Claim 28 further recites “28. The computer program product according to claim 19, wherein the aligning is at least partly based on detecting and/or demarcating and/or aligning margin lines of the models.” From the above list of alternatives the Examiner is selecting “aligning.”
Sachdeva does not explicitly disclose aligning based on a margin line; however, in analogous art of dental planning, Baba column 9 lines 57-63 teaches:
Then, the margin lines ML' of the crown models […] are aligned with the margin lines ML of their corresponding abutment teeth 25 and 27 as shown in FIG. 12, thereby substituting the margin lines ML' of the crown models for the margin lines ML of the abutment teeth 25 and 27 (step S405b). Consequently, both crown models are accurately attached to their corresponding abutment teeth.
Aligning the margin lines of the crown models with the margin lines of corresponding abutments is aligning the dental restoration CAD model with the margin lines of part of the prepared teeth. The abutment teeth are part of the prepared teeth.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva, Fisker, and Baba. One having ordinary skill in the art would have found it motivated to use a CAD dental prosthesis model into the system of digitally modeling craniofacial features and treatment planning for the advantageous purpose of superimposing the crown model data on a See Baba abstract and column 7 lines 8-13) and to accurately attach the crown models to corresponding abutment teeth. See Baba column 9 lines 62-63.
Dependent Claims 34 and 35
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva as applied to claims 2 and 12 above, and further in view of US 2006/0063135 A1 Mehl [herein “Mehl”].
Claim 34 further recites “34. The computer program product according to claim 2, wherein the proposed dental restoration 3D digital model is selected from a library of dental restoration 3D digital models.” Sachdeva does not explicitly disclose a library of dental restoration digital models; however, in analogous art of Mehl paragraph 33 teaches:
An electronic image of an average tooth as obtained according to the present invention, or the data set of a generic tooth model, is especially well-suited as the starting point for producing a dental prosthetic item, tooth restoration, or tooth model, because the average tooth or, in more general terms, the generic tooth model data set is determined by real teeth.
Mehl paragraph 80 line 28 further teaches “selecting many different teeth from a tooth library.” Selecting a tooth from a tooth library as a starting point for producing a dental prosthetic item is selecting a proposed dental restoration from a library of dental restoration models.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Sachdeva and Mehl. One having ordinary skill in the art would have found it motivated to use an average or generic tooth model from a tooth library into the system of digitally modeling craniofacial features and treatment planning because “a tooth is selected that is already very well adapted to this situation, in which it is then only necessary to carry out very small adjustments, which are therefore less error prone and easier to automate.” Mehl paragraph 80 lines 30-33.
Dependent claim 35 is substantially similar to claim 34 above and is rejected for the same reasons.
Examiner Comment
The instant amendment changes the recitation of “CAD model” to the slightly broader recitation of “3D digital model.” This slight change in scope significantly affects interpretation over prior art reference Sachdeva.
Sachdeva column 9 lines 7-9 teach using CAD-type “software tools are used to display the model the user” but Sachdeva fails to explicitly teach a CAD model. In contrast, Sachdeva describes the model as “3D model” and “a virtual patient model” (34). See Sachdeva throughout and column 14 line 51, column 16 line 49.
However, the more broadly recited “3D digital model” encompasses the “3D model” and “patient model (34)” taught by Sachdeva. The 3D digital model is foundational to the instant claims and affects what is being “aligned” and “visualized” in the subsequent steps. Accordingly, Examiner notes that this small change in claim scope significantly affects the interpretation of the instant claims over the prior art, and in particular allows for the Sachdeva reference to teach a much larger portion of the instant claims. Compare the instant prior art rejection with previous prior art rejections for details.
Allowable Subject Matter
Claims 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 7,234,937 B2 Sachdeva et al. [herein “Sachdeva”] column 14 lines 58-61 discloses “aligning transformation process 58 basically scales and provides the necessary X, Y and Z translations and rotations to place the data sets into a common coordinate system such that common anatomical structures overlap each other.” Scaling, x-,y-,z-translations and rotations are rigid transformations for aligning the datasets. Sachdeva column 26 lines 13-22 teaches aligning various datasets. Sachdeva column 14 lines 26-49 teach a morphable model for a 3D face. Sachdeva column 14 lines 21-23 cites Blanz discussed below. However, the morphable model of the face is not morphing the dental restoration model as claimed. Furthermore, the alignment using scaling, translations, and rotations is not considered a morphing because the shape is maintained under those operations. 
the dental restoration model as claimed.
US patent 4,634,377 Behrend [herein “Behrend”] column 10 lines 36-40 teaches aligning photographs of a face with a model to align a model of a patient’s teeth with a photograph of their face. The physical model of the crowns or prosthesis being constructed is not morphed in order to create the alignment.
US 2006/0063135 A1 Mehl [herein “Mehl”] paragraph 78 teaches “familiar deformation and/or morphing methods” for making adjustments to a proposed prosthetic tooth model. These modifications are in the nature of edits to the dental restoration digital model and are not a part of transferring a restoration model to a part of a model of prepared teeth.
US patent 6,879,712 B2 Tuncay, et al. [herein “Tuncay”] (cited in IDS dated 22 April 2020) column 4 lines 44-46 teaches “the generic skull computer model can be morphed to match the data points collected from the radiographs.” Morphing the skull is not morphing the dental restoration model as claimed.

None of the references taken either alone or in combination with the prior art of record disclose “transferring comprising morphing part of the dental restoration 3D digital model to the 3D model of at least a part of the prepared teeth” in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        20 February 2021